Appellant has filed a motion for rehearing averring therein that the clerk of the trial court omitted from the transcript three bills of exception which had been approved by the trial judge and lodged with the clerk for filing. In connection with his said motion appellant applies for a writ of certiorari commanding the clerk to forward to this court in a supplemental transcript the three bills of exception mentioned. The writ is granted and the clerk will incorporate in a supplemental transcript said bills of exception, showing the date of their filing and forward same to this court.
Motion granted.
                    ON MOTION FOR REHEARING.